Citation Nr: 1014834	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to total disability based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from March 1946 to January 1948 and from January 1951 to 
April 1969. 

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
In that rating decision, the RO denied the benefits sought on 
appeal.

The issue on appeal was previously before the Board in 
September 2009, when it was remanded to obtain a medical 
opinion addressing whether the Veteran is able to secure and 
maintain substantially gainful employment (physical or 
sedentary) in light of his service-connected disabilities.  A 
review of the record now shows three VA medical opinions that 
touch and concern the question asked in the Board's September 
2009 remand directives.  Collectively, the medical opinions 
from the reports of an October 2009 VA medical examination, 
and the reports the November 2009 audiological examination 
and cold injury protocol examination, substantially address 
the issue of whether the Veteran's service connected 
disabilities prevent him from securing or maintaining 
substantially gainful employment.  As there has been 
substantial compliance with the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Service connection is in effect for bilateral hearing 
loss, currently rated as 40 percent disabling, tinnitus, 
currently rated as 10 percent disabling, residual of cold 
injuries in the upper right extremity, currently rated as 10 
percent disabling, residual of cold injuries in the upper 
left extremity, currently rated as 10 percent disabling, 
residual of cold injuries in the lower right extremity, 
currently rated as 10 percent disabling, and residual of cold 
injuries in the lower left extremity, currently rated as 10 
percent disabling.  The Veteran's combined rating for his 
service-connected disabilities is 70 percent.

2.  The Veteran's service-connected disabilities are not 
shown to be of such severity so as to preclude substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the April 2005 rating decision, VA sent the 
Veteran a notice letter in February 2005 that apprised him as 
to his and VA's respective duties for obtaining evidence.  
This notice letter also informed him that in order to 
substantiate a claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
in the severity of his condition.  The February 2005 notice 
letter also informed the Veteran of the minimum disability 
percentages required for entitlement to TDIU, it also 
provided the Veteran with examples of the types of medical 
and lay evidence that the claimant may submit. In an October 
2009 notice letter, the Veteran was informed how VA 
determines the disability rating and the effective date for 
the award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the October 2009 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the October 
2009 letter fully complied with the requirements of 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra.  The 
claim was readjudicated in December 2009.  Thus, any timing 
error was cured and rendered nonprejudicial.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case [SSOC], is sufficient to 
cure a timing defect).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.
 
In addition to its duty to notify and inform the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran 
in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the duty to assist, VA has associated with the claims 
folders the Veteran's private and VA treatment records.  The 
Veteran was afforded formal VA examinations in October 2009 
as well as being afford an audiological examination and a 
cold injury examination in November 2009.  As noted above, 
collectively, these medical opinions contained in these 
examination reports substantially address the issue of 
whether the Veteran's employability due to his service 
connected disabilities.  There has been substantial 
compliance with the Board's September 2009 remand directive 
for a medical opinion.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The Board finds that no additional assistance 
is required to fulfill the VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), affirmed 281 F.3d 1384 (Fed. 
Cir. 2002).  

2.  TDIU Claim

The Veteran asserts that his service-connected disabilities 
prevent him from obtaining substantially gainful employment.  
Service connection is in effect for hearing loss, tinnitus, 
and residuals of cold injuries in both lower and both upper 
extremities.  

In February 2005, the RO received the Veteran's formal 
application for TDIU.  He reported that since August 1990 he 
had been unable to work full time due to his service-
connected hearing loss and residuals of cold injuries.  The 
record shows that the Veteran last worked as limousine driver 
in March 2003 for Peral River Resorts in Choctaw, 
Mississippi.  This position was part-time, and it was noted 
that the Veteran's employment was terminated after he 
"voluntarily quit".   

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the Veteran from 
retaining any form of gainful employment consistent with his 
education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In this regard, due consideration 
will be given the history of the Veteran's service-connected 
disability. 

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

Here, service connection is currently in effect for the 
following: bilateral hearing loss, currently rated as 40 
percent disabling; tinnitus, currently rated as 10 percent 
disabling; residual of cold injuries in the upper right 
extremity, currently rated as 10 percent disabling; residual 
of cold injuries in the upper left extremity, currently rated 
as 10 percent disabling; residual of cold injuries in the 
lower right extremity, currently rated as 10 percent 
disabling; and residual of cold injuries in the lower left 
extremity, currently rated as 10 percent disabling.  The 
Veteran's combined rating for his service-connected 
disabilities is 70 percent; he meets the schedular criteria 
for consideration of unemployability under 38 C.F.R. 
§ 4.16(a).  

Because the schedular criteria are satisfied, the remaining 
question is whether the Veteran's service-connected 
disabilities, in and of themselves, preclude the Veteran from 
securing or following a substantially gainful occupation.  
See 38 C.F.R. § 4.16(a).  

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  "Marginal employment," for example, as a 
self-employed worker or at odd jobs or while employed at less 
than half of the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. 4.16(a); see 
also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).

The sole fact that a veteran has difficulty obtaining 
employment, because of economic circumstances, is not enough 
for a TDIU award.  A higher schedular rating, in itself, is 
recognition that the impairment makes it difficult to obtain 
and retain employment.  The central inquiry to this question 
is, "whether the veteran's service- connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Neither non-service connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question that 
concerns the Veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
particular manner when the thrust of the inquiry is whether a 
particular job is realistically within the Veteran's 
capabilities, both physically and mentally.  See Moore v. 
Derwinski, 1 Vet. App. 83 (1991).

In the instant case, the Veteran asserts that his service-
connected disabilities have prevented him from working at 
substantially gainful employment.  Here, the minimum 
percentages, notwithstanding, the record does not establish 
that the Veteran's service-connected disabilities render him 
unemployable.  Although the Veteran states that he is unable 
to work because of his service-connected disabilities, in 
particular due to his hearing loss, the preponderance of the 
evidence does not establish that the Veteran is unable to 
work solely because of his service connected disabilities.  

A review of the record shows the Veteran receives VA 
treatment for his service connected hearing loss and 
residuals from cold injuries.  The record also contains the 
reports of several VA examinations performed in conjunction 
with these conditions.  It is noted that in an August 2005 VA 
cold injury examination report, the VA examiner noted that 
the Veteran reported that he had retired as a driver because 
he was unable to work a 12 hour shift due to his 
gastrointestinal problems, which required him to go to the 
bathroom very often. 

The record contains three recent VA medical opinions that 
specifically touch and concern the issue of whether the 
Veteran's service-connected disabilities preclude him from 
securing or following a substantially gainful occupation.  

The first medical opinion comes from the report of an October 
2009 VA medical examination.  In that examination report, the 
VA examiner noted that a review of the Veteran's medical 
treatment records showed that his chronic medical problems 
included hypertension, urinary frequency, hyperlipidemia, 
coronary artery disease, gastro esophageal reflux disease 
(GERD), renal insufficiency due to left renal aneurysm, 
status post repair of abdominal aortic aneurysm, thoracic 
abdominal aortic aneurysm, osteoarthritis of the hip and mild 
chronic anemia.  The VA examiner noted that these were 
significant medical conditions in addition to his service-
connected disabilities, the severity of which were 
demonstrated in the November 2009 reports of VA audiological 
and neurological examination.  The VA examiner found that the 
Veteran's "most limiting medical condition otherwise appears 
to be his aneurysm."  The VA examiner noted that this 
condition prevents the Veteran from performing heavy physical 
work and limits him to light duty work. 

The next medical opinion comes from the report of a November 
2009 cold injury protocol examination.  In that examination 
report, the VA examiner noted that the Veteran reported that 
his feet and hands do not cause him much trouble.  The 
Veteran reported had quit his job as limousine driver because 
of his gastrointestinal problems and his boss had received a 
few complaints about his poor hearing.  The VA examiner 
observed that the Veteran had no limitation in the use of his 
hands or his feet from his cold injuries.  The VA examiner 
found that the Veteran's residuals of cold injuries would not 
prevent any kind of employment.  The VA examiner deferred to 
the VA audiologist on the severity of the Veteran's hearing 
impairment. 

The last medical opinion of record comes from the report of a 
November 2009 audiological examination.  In that examination 
report, the VA examiner noted that the Veteran had bilateral 
sensorineural hearing loss.  The VA examiner found that the 
Veteran's hearing loss would not preclude employment due to 
the severity of his impairment; however, the examiner noted 
that the Veteran's poor word recognition ability would pose 
significant difficulties in most employment settings that 
relied on spoken communication.   

After considering all of the evidence, the Board concludes 
that the evidence does not show that the Veteran is 
incapable, due to his service-connected disabilities, of 
performing the physical and mental acts required by 
employment.  None of the medical evidence of record shows 
that the Veteran is unemployable.  Rather, each of the three 
VA medical opinions found that the Veteran is not completely 
precluded from all types of employment, but he can engage in 
limited types of employment.  Although the October 2009 VA 
examiner only addressed the severity of the Veteran's non-
service connected disabilities, he found that even the most 
severe of the Veteran's medical conditions only limited him 
to light duties.  The November 2009 cold injury examiner 
found that the Veteran's residuals of cold injuries do not 
preclude any type of employment.  The November 2009 
audiological examiner noted that the Veteran's hearing 
impairment would cause him "significant difficulties", 
however, the examiner ultimately found that the severity of 
the Veteran's hearing loss did not preclude him from all 
types of employment. 

In addition, there is no medical evidence showing that the 
Veteran is service-connected disorders alone affect his 
ability to obtain and maintain substantially gainful 
employment.  Additional difficulties which limit his 
employability appear to be due to disabilities for which the 
Veteran is not service-connected.  Both the August 2005 and 
November 2009 examination reports show that the Veteran's 
non-service connected gastrointestinal problems affected his 
employment as a limousine driver, because he was unable to 
perform a 12 hour shift.  In addition, the October 2009 VA 
examiner found that the Veteran's aneurysm was a significant 
medical condition which limited him to light duties.  

Those disabilities, while potentially relevant to the 
Veteran's overall employment prospects, are not valid for 
consideration in determining whether he is entitled to a TDIU 
rating.  As noted above, the central inquiry here is "whether 
the Veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad, 
5 Vet. App. 524.  Consideration may be given to the Veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose.  Moreover, although the Veteran's hearing 
impairment may cause some economic inadaptability, this also 
is taken into account in the assigned 40 percent disability 
evaluation.  

The Board has considered, and is sympathetic to the Veteran's 
assertions regarding ongoing difficulty with his hearing 
impairment.  The problems associated with the Veteran's 
hearing impairment are reflected in his current 40 percent 
disability rating.  Van Hoose, 4 Vet. App. at 363.  The 
record does not indicate that the Veteran's disability 
precludes him from obtaining or sustaining substantially 
gainful employment.

The recent evidence of record does not show that an award of 
TDIU should be based on the history of the disabilities.  See 
38 C.F.R. §§ 3.340(a)(3).  There is no other competent 
evidence of record that supports a finding of TDIU based on 
the Veteran's service-connected disabilities. 

The Veteran asserts that he is unemployable due to his 
service-connected disabilities, but there is no competent 
evidence that his service-connected disabilities alone 
preclude him from obtaining or maintaining gainful 
employment.  The Board thus concludes that this case presents 
no unusual or exceptional circumstances that would justify a 
referral of the total rating claim to the Director of the VA 
Compensation and Pension Service for extra- schedular 
consideration.  In the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned combined disability rating of 70 percent, the 
preponderance of the evidence is against his claim.  
Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disabilities under 
the provisions of 38 C.F.R. § 4.16(b) is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990). 


ORDER

Entitlement to a TDIU rating is denied. 



____________________________________________
S. C. KREMBS 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


